PARRO, J.,
dissenting.
hA motion for summary judgment should only be granted if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to material fact and that the mover is entitled to summary judgment as a matter of law. See LSA-C.C.P. art. 966(B). In considering whether a genuine issue of material fact exists, courts cannot consider the merits, make credibility determinations, evaluate testimony, or weigh the evidence. Smith v. Our Lady of the Lake Hospital, Inc., 93-2512 (La.7/5/94), 639 So.2d 730, 751. Because it is the applicable substantive law that determines materiality, whether or not a particular fact in dispute is material can be seen only in light of the substantive law applicable to the case. Davis v. Specialty Diving, Inc., 98-0458, 98-0459 (La.App. 1st Cir.4/1/99), 740 So.2d 666, 669, writ denied, 99-1852 (La.10/8/99), 750 So.2d 972.
The premise of vicarious liability is codified in LSA-C.C. art. 2320, which provides that an employer is liable for the tortious acts of its employees “in the exercise of the functions in which they are employed.” Accordingly, before the liability of an employer | ^attaches, it must be demonstrated that an employer-employee relationship existed between the tortfeasor and the employer at the time of the tortious conduct. See Parmer v. Suse, 94-2200 (La.App. 1st Cir.6/23/95), 657 So.2d 666, 668, writ denied, 95-1853 (La.11/3/95), 662 So.2d 10. The evidence in the record indicates that there is a genuine issue of material fact as to whether Ms. McKnight was still employed by LQRNHC at the time she attacked Ms. Cowart. As this issue is critical to the determination of whether LQRNHC is vicariously liable for Ms. McKnight’s intentional tortious actions, I believe that a summary judgment should not have been granted under the circumstances of this case. In my view, the matter should be remanded to the trial court for a full trial on the merits. Accordingly, I respectfully dissent from the majority opinion.